UNITED STATES COURT OF APPEALS
Filed 8/30/96
                                        TENTH CIRCUIT



 CHARLES CHAPMAN THAMER, II,

           Petitioner - Appellant,
 vs.                                                         No. 95-4192
                                                         (D.C. No. 94-CV-969)
 PAUL GRAF, UTAH STATE                                         (D. Utah)
 CORRECTIONS and JAY GRAHAM,
 Attorney General of the State of Utah,

           Respondents - Appellees.


                                     ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.**


       Petitioner Charles Chapman Thamer appeals from the district court’s denial of his

petition for a writ of habeas corpus. The district court adopted the magistrate judge’s

report and recommendation which characterized the petition as largely unintelligible,

successive and containing unexhausted claims. The district court also noted that no


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is
therefore ordered submitted without oral argument.
objection was taken to the magistrate’s report and recommendation, 1 R. doc. 8, despite

the required advice. See 1 R. doc. 6 at 3-4; Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991).

       We construe Mr. Thamer’s application of a certificate of probable cause as an

application for a certificate of appealability now required by 28 U.S.C. § 2253(c)(2). See

Lennox v. Evans, No. 96-6041, 1996 WL 343632 at *1 (10th Cir. June 24, 1996). The

Application is DENIED for want of “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). All pending motions are DENIED and the

appeal is DISMISSED.

       The mandate shall issue forthwith.

                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                             -2-